DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 03/11/2019. Claims 1 – 17 are examined.

Claim Objections
Claims 1, 4, 10 and 15 are objected to because of the following informalities: 
in line 4 of claim 1 change “the compressors” to - - the compressor - - for proper clarity (there is only one compressor per claimed spool);
in line 5 of claim 1 change “the turbines” to - - the turbine - - for proper clarity (there is only one turbine per claimed spool);
in lines 7-8 of claim 1 delete “for the purpose of generating” for proper clarity;
in lines 10-11 of claim 1 change “the DC the electrical power” to - - the DC power - -;
in line 2 of claim 4 change “the first” to - - a first - -;
in line 3 of claim 4 change “the first” to - - a first - -;
in line 4 of claim 7 change “a compressor” to - - the compressor - - for proper clarity and antecedent basis;
in line 2 of claim 10 change “a compressor” to - - the compressor - -;
in line 3 of claim 10 change “a compressor” to - - the compressor - -;
in line 9 of claim 13 change “the turbine-compressor spools” to - - the turbo-compressor spools - -;
in line 2 of claim 15 change “a compressor” to - - the compressor - -; and
in line 3 of claim 15 change “a compressor” to - - the compressor - -;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 9 recite “fast-acting actuator”.  The metes and bounds of each of claim 3 and 9 are not clear because an ordinary worker would not know how each claim is infringed (MPEP 2173.02 II.).  For example the term “fast-acting actuator” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of how fast the actuator must be in order to infringe the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2013/0139519 A1 (Kesseli) in view of Pub. No.: US 2019/0055890 A1 (Ethier) and US 2019/0168622 A1 (McRoberts).
As to claims 1, 5 and 6, Kesseli discloses (fig. 5; the labeling of spools 9 and 12 is shown in fig. 3) a gas turbine engine (par. [0042], top), comprising: one or more turbo-compressor spools (9, 10) each spool (9, 10) having a compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; a combustor 41 for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools and delivering a heated airflow to the turbine of each of the turbo- compressor spools; a free turbine spool 12 comprising a free turbine 5 and a second rotatable shaft 24, the second rotatable shaft rotatably coupling the free turbine 5 to one of a variable speed alternator and a generator 6, wherein the one of the variable speed alternator and the generator 6 generates electrical power (par. [0006], bottom), but does not explicitly teach an active rectifier accepting a variable frequency output from one of a variable speed alternator and a generator, converting AC power to DC power, and delivering the DC power to an inverter for conversion of the electrical power at utility quality fixed output frequency wherein the utility-quality frequency is one of 50, 60, and 400 Hz; and one or more ultra-capacitors connected to a DC link between the active rectifier and the inverter, wherein the ultra-capacitors are operable to provide a pulse of DC power upon detection of a block loading event.
Ethier teaches (fig. 3) a gas turbine engine 101 having a turbo-compressor spool (102, 103, 104) which has a compressor 102, a turbine 103, and a first rotatable shaft 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with an rectifier accepting a 
Kesseli in view Ethier teach the current invention but do not teach that the rectifier of Ethier is an active rectifier.
McRoberts teaches rectifiers that are active rectifiers are used in the gas turbine arts (par. [0006]) improve efficiency of rectification (par. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Ethier with an active rectifier in order facilitating improving efficiency of AC to DC conversion (McRoberts par. [0033]).
As to claim 2, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above.  Kesseli further discloses a recuperator 44; and a variable area nozzle 40 on the free power turbine 5 (see figure 5).
As to claim 4, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).
As to claims 7, 11 and 12, Kesseli discloses (fig. 5; ; the labeling of spools 9 and 12 is shown in fig. 3) a method of operating a gas turbine engine (par. [0042], top), the method comprising: receiving, by a combustor 41 of the gas turbine engine, a high-pressure air flow from a compressor (45, 22) of each of one or more turbo-compressor spools (9, 10), wherein each spool of the one or more spools comprises the compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; delivering a heated airflow to the turbine of each of the spools, wherein the airflow rotatably drives the first rotatable shaft and the compressor of each of the turbo-compressor spools; generating, by one of a variable speed alternator and a generator 6, electrical power, wherein the one of the variable speed alternator and the generator is rotatably coupled to a free turbine spool 12 comprising a free turbine 5 and a second rotatable shaft 24, but does not explicitly teach accepting, by an inverter, the electrical power from an active rectifier; and converting, by the inverter, the electrical power to utility-quality frequency wherein the utility-quality frequency is one of 50, 60, and 400 Hz; and providing, by one or more ultra-capacitors connected to a DC link between the active rectifier and the inverter, a pulse of DC power upon detection of a block loading event.
Ethier teaches (fig. 3) a gas turbine engine 101 having a turbo-compressor spool (102, 103, 104) which has a compressor 102, a turbine 103, and a first rotatable shaft 104 coupling the compressor 102 and the turbine 103, a combustor 105 that receives airflow from the compressor 102 and delivers heated airflow to the turbine 103 of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with a rectifier accepting a variable frequency output from the generator Kesseli, converting AC power to DC power, and delivering the DC the electrical power to an inverter for conversion of the electrical power at utility quality fixed output frequency of 50 or 60 Hz and providing, by one or more ultra-capacitors connected to a DC link between the rectifier and the inverter, a pulse of DC power upon detection of a block loading event as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-
Kesseli in view Ethier teach the current invention but do not teach that the rectifier of Ethier is an active rectifier.
McRoberts teaches rectifiers that are active rectifiers are used in the gas turbine arts (par. [0006]) improve efficiency of rectification (par. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Ethier with an active rectifier in order facilitating improving efficiency of AC to DC conversion (McRoberts par. [0033]).
As to claim 8, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above.  Kesseli further discloses a heat exchanger 44; and a variable area nozzle 40 on the free turbine 5 (see figure 5).
As to claim 10, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Ethier and McRoberts, as applied to claims 1 and 7 respectively, above, and further in view of US Patent 2625789 (Starkey)
As to claim 3, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above, but do not explicitly teach a fast-acting actuator controlling the variable area nozzle.
Starkey teaches a fast-acting actuator controlling a variable area nozzle (col. 10, ll. 50-55) of a gas turbine engine (col. 2, l.  20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the variable nozzle of Kesseli of Kesseli in view Ethier and McRoberts, with a fast acting actuator to control the variable nozzle as taught by Starkey in order to facilitate improved safety in the scenario of an emergency overspeed condition (Starkey col. 10, ll. 50-55). 
As to claim 9, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above, but do not explicitly teach driving the variable area nozzle with a fast-acting actuator.
Starkey teaches driving a variable area nozzle with a fast-acting actuator (col. 10, ll. 50-55) of a gas turbine engine (col. 2, l.  20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to drive the variable nozzle of Kesseli, of Kesseli in view Ethier and McRoberts, with a fast acting actuator as taught by Starkey in order to facilitate improved safety in the scenario of an emergency overspeed condition (Starkey col. 10, ll. 50-55)

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli, as evidenced by Pub. No. US 20100191442 A1 (Kirk), in view of Ethier and McRoberts.
The preamble recitation of claim 13 “for overcoming the effects of turbolag” is read as intended use by the examiner (MPEP 2111.02(II)).  Kesseli discloses using energy storage to supplement turbo-compressor power during sudden load changes helps the engine/generator set spool up more effectively 
As to claims 13, 16 and 17, Kesseli discloses (fig. 5; the labeling of spools 9 and 12 is shown in fig. 3) a system (9, 10, 12, 41) for overcoming effects of turbo lag  of a block loaded gas turbine engine (par. [0042], top), the system comprising: the gas turbine engine having one or more turbo-compressor spools (9, 10), wherein each turbo- compressor spool has a compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; the gas turbine engine having a combustor 41 for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools and delivering a heated airflow to the turbine of each of the turbine-compressor spools, but does not explicitly teach the gas turbine engine having an active rectifier; and the gas turbine engine having an inverter accepting the electrical power from the active rectifier and converting the electrical power to utility-quality frequency wherein the utility-quality frequency is one of 50, 60, and 400 Hz; and one or more ultra-capacitors connected to a DC link between the active rectifier and the inverter, wherein the capacitors provide a pulse of DC power upon detection of a block loading event.
Ethier teaches a gas turbine engine 101 having a turbo-compressor spool (102, 103, 104) which has a compressor 102, a turbine 103, and a first rotatable shaft 104 coupling the compressor 102 and the turbine 103, a combustor 105 that receives airflow from the compressor 102 and delivers heated airflow to the turbine 103 of the turbo-compressor spool (102, 103, 104), and a free turbine spool (110, 111) having a free turbine 110 and a shaft 111 connecting the free turbine 110 to a generator 112 that generates electrical power 202; a rectifier 201 (converter 201 is rectifier; par. [0117]); and the gas turbine engine having an inverter 301 (converter 301 is inverter; par. [0117]) accepting the electrical power from the rectifier and converting the electrical power to utility-quality frequency (par. [0120], bottom) wherein the utility-quality frequency is 50 or 60 Hz (par. [0126], bottom); and  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with a rectifier accepting a variable frequency output from the generator Kesseli, converting AC power to DC power, and delivering the DC the electrical power to an inverter for conversion of the electrical power at utility quality fixed output frequency of 50 or 60 Hz; and one or more ultra-capacitors connected to a DC link between the rectifier and the inverter, wherein the capacitors provide a pulse of DC power upon detection of a block loading event. as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load and environmental conditions (Ethier par. [0108]).
Kesseli in view Ethier teach the current invention but do not teach that the rectifier of Ethier is an active rectifier.
McRoberts teaches rectifiers that are active rectifiers are used in the gas turbine arts (par. [0006]) improve efficiency of rectification (par. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Ethier with an active rectifier in order facilitating improving efficiency of AC to DC conversion (McRoberts par. [0033]).
As to claim 14, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above.  Kesseli further discloses a heat exchanger 44; and a variable area nozzle 40 on the free turbine 5.
As to claim 15, Kesseli in view Ethier and McRoberts teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and a compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190036345 A1 teaches similar limitations that Ethier teaches for example in the claim 1 analysis; and
US 20180313402 A1 teaches using ceramics in the manufacture of turbo-compressors reduces turbo lag (par. [0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MARC AMAR/
Examiner
Art Unit 3741

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741